Citation Nr: 0105017	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  92-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pulmonary disability, 
to include on the basis of Agent Orange exposure.

(The other issues on appeal are addressed in a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In November 2000, the veteran testified from the Chicago, 
Illinois RO at a videoconference hearing before the 
undersigned Board member, seated in Washington, D.C.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDING OF FACT

The veteran does not currently have a pulmonary disorder. 


CONCLUSION OF LAW

A pulmonary disability, to include on the basis of exposure 
to Agent Orange, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).   


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board notes that all pertinent records have been obtained 
and that the veteran was provided a VA pulmonary examination 
in June 1997.  The facts relevant to the claim for service 
connection for pulmonary disability have been properly 
developed, and there is no outstanding evidence which should 
be obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
veteran will not be prejudiced as a result of the Board 
deciding this issue without first affording the RO an 
opportunity to consider his claim in light of the VCAA.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110. 

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) and 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2000), chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers and soft-tissue sarcoma 
shall be considered to have been incurred in service if 
manifest to a degree of 10 percent or more within a specified 
period of service in a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  A veteran who during active service 
served in the Republic of Vietnam during the prescribed 
period and has a disease listed above shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

The service medical records show no clinical findings of any 
lung disorder. 

Post-service medical evidence reflects that a diagnosis of 
chronic obstructive pulmonary disease was made in the early 
1990's.  However, during a VA pulmonary examination, 
conducted in June 1997, there was no objective evidence of 
any lung pathology.  Pulmonary function tests were normal.  
The record contains no other medical evidence of a current 
pulmonary disability.  

In view of the June 1997 VA examination report indicating 
that the veteran does not currently have a pulmonary 
disability and the absence of any other competent evidence of 
that the veteran currently has this claimed disability, the 
Board must conclude that the preponderance of the evidence is 
against this claim.


ORDER

Entitlement to service connection for pulmonary disability, 
to include on the basis of exposure to Agent Orange, is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

